NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted June 30, 2016* 
                                  Decided June 30, 2016 
                                              
                                          Before 
 
                          WILLIAM J. BAUER, Circuit Judge 
                           
                          JOEL M. FLAUM, Circuit Judge 
                           
                          MICHAEL S. KANNE, Circuit Judge 
 
No. 15‐2234 
 
MOSES RAMIREZ,                                   Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Northern District of Illinois, 
                                                 Eastern Division. 
      v.                                          
                                                 No. 14 C 7519 
JOHN A. BARSANTI, et al.,                         
      Defendants‐Appellees.                      John Robert Blakey, 
                                                 Judge. 
 
                                        O R D E R 

       Moses Ramirez, who is jailed in Kane County, Illinois, filed a lawsuit raising a 
number of unrelated claims against the county sheriff and others under 42 U.S.C. 
§ 1983. The district court dismissed that complaint without prejudice, telling Ramirez 
that he could separate his claims and bring them in distinct lawsuits.   
        
                                                 
            * The defendants were not served with process in the district court and are not 

participating in this appeal. After examining the appellant’s brief and the record, we 
have concluded that the case is appropriate for summary disposition. Thus the appeal is 
submitted on the appellant’s brief and the record. See FED. R. APP. P. 34(a)(2)(C). 
No. 15‐2234                                                                                   Page 2 
 
            Ramirez did so, and in this action he alleges that the codefendant in what 
appears to be a pending prosecution for selling cocaine, see Ramirez v. Illinois, No. 16‐C‐
5420 (N.D. Ill. dismissed June 6, 2016) (discussing state prosecution), falsely testified 
against him in cahoots with the trial judge, the prosecutor, and even his own lawyer. 
Ramirez completed his complaint using a court‐issued form, which ordered him (in all‐
caps boldface) to list “ALL lawsuits” that he had filed or risk dismissal of his case. 
Ramirez disclosed a single case, filed in Texas sometime around 2001, for which “all 
court papers have been destroyed” and the details of which he could no longer 
remember.   
             
            The district court took Ramirez at his word and granted leave to litigate the 
action without prepaying fees, see 28 U.S.C. § 1915(a), but then immediately dismissed 
the suit at screening, see 28 U.S.C. § 1915A.   
             
            A quick search, however, reveals Ramirez’s long history of frivolous litigation.1 
Given that Ramirez already had accrued three “strikes” resulting from actions or 
appeals dismissed as frivolous or for failure to state a claim, he was barred under the 
Prison Litigation Reform Act from proceeding without prepayment of fees, see 28 U.S.C. 
§ 1915(g). Yet not only did he rack up another strike when this complaint was 
dismissed, he deceived the district court and perpetrated a fraud on this court by falsely 
representing that he is eligible to proceed in forma pauperis. See Sloan v. Lesza, 181 F.3d 
857, 858–59 (7th Cir. 1999).   
             
            A litigant who has accrued three strikes must alert the court to that fact and pay 
all filing and docketing fees; Ramirez’s failure to disclose his litigation history is ground 
                                                 
            1  For a sampling of Ramirez’s litigation history, see, e.g., Ramirez v. Secrease, 

No. 3:96‐CV‐1806‐H (N.D. Tex. July 1, 1998) (dismissed for failure to state a claim), 
aff’d, Ramirez v. Secrease, 174 F.3d 198 (5th Cir. 1999); Ramirez v. United States, 
No. Civ. A. 3:01‐CV‐0717N, 2004 WL 572359 (N.D. Tex. Mar. 22, 2004) (same); Ramirez v. 
Bureau of Prisons, No. 1:01cv763 (E.D. Tex. Sep. 27, 2002) (same). Ramirez also has two 
suits currently pending before the district court, Ramirez v. Aramark, No. 1:16‐cv‐01166 
(N.D. Ill. filed Jan. 25, 2016), and Ramirez v. Kay, No. 1:15‐cv‐04787 (N.D. Ill. filed 
Apr. 27, 2015). Yet another complaint was recently dismissed on the ground that 
Ramirez improperly sought to challenge his pending state criminal proceedings 
through a federal civil rights lawsuit; in dismissing that suit, the district court noted 
that Ramirez has accrued at least six strikes. Ramirez v. Illinois, No. 16‐C‐5420 (N.D. Ill. 
dismissed June 6, 2016).   
No. 15‐2234                                                                             Page 3 
 
for immediately terminating this appeal as a sanction for misconduct. See Hoskins v. 
Dart, 633 F.3d 541, 543 (7th Cir. 2011); Ammons v. Gerlinger, 547 F.3d 724, 725 (7th Cir. 
2008). 
         
        Accordingly, the appeal is DISMISSED. Ramirez has 14 days from the date of this 
order to pay the appellate fees of $505. We also will enter an order directing the clerks 
of all courts in this circuit to return unfiled all papers he submits (other than collateral 
attacks on his imprisonment) until all outstanding fees are paid. See Ammons, 547 F.3d 
724; Support Sys. Int’l, Inc. v. Mack, 45 F.3d 185 (7th Cir. 1995).